For Syllabus, see In re Mossmain Irrigation District, ante, p. 1.
This is an appeal by the Billings Bench Water Association from the order modifying the assessment levied against it, and from the order confirming the modified final report of the commissioners of the Arnold drainage district.
It appears that on April 11, 1930, there came on for hearing the final report of the commissioners, which was approved except as to the assessment of $1,540 against the appellant. The assessment was disallowed in that amount and by an order of the court fixed at $1,100.
In all essentials the conditions presented in this appeal are similar to those presented in the appeals in cause No. 6,720, Inre Mossmain Drainage District, ante, p. 1, 300 P. 280. Counsel for the appellant and respondent have filed in this court a stipulation to the effect that the result in this case should abide the result in cause No. 6,720. In accordance with that stipulation the orders appealed from are affirmed.
ASSOCIATE JUSTICES GALEN, FORD, ANGSTMAN and MATTHEWS concur. *Page 24